Citation Nr: 1604090	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative residuals of Von Recklinghausen's neurofibromatosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Veteran presented testimony at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

When this case was before the Board in April 2013,  the Board granted reopening of the Veteran's claim of entitlement to service connection for post-operative residuals of Von Recklinghausen's neurofibromatosis and remanded the reopened claim for further action by the originating agency.


FINDING OF FACT

The evidence clearly and unmistakably shows that the Veteran had Von Recklinghausen's neurofibromatosis prior to his period of active service and clearly and unmistakably establishes that it did not permanently increase in severity as a result of his active service.  


CONCLUSION OF LAW

Von Recklinghausen's neurofibromatosis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice by a letter sent in November 2008, prior to the initial adjudication of the claim in January 2009.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  Service treatment records and all available, identified post service treatment records have been obtained.  The Veteran was afforded an appropriate VA examination in May 2013.  The examiner had access to and reviewed the evidence of record and conducted a physical examination of the Veteran.  The examiner provided opinions required for adjudication purposes.  The opinions were supported by citations to pertinent evidence in the record as well as by adequate rationales.  The examination report is in compliance with the Board's remand directive.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303. 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

No pertinent abnormality was found on the service entrance examination in June 1967.  

In June 1969, the Veteran sought treatment for a reported a mass and intermittent pain on the left lateral orbit and side of the face.  The Veteran informed the clinician that he had had swelling of the side of the left eye orbit as long as he could remember.  The mass had grown slightly over the years and seemed to change in size and shape associated with fatigue.  For the preceding few years, he had had episodes of pain in the left eyelid and side of the head lasting about two days and then going away for several months.  He averaged about four such attacks per year.  The Veteran reported that his mother had numerous large tumors on her back that he thought were due to Von Recklinghausen's disease.  The Veteran agreed with this diagnosis when the clinician inquired.  The examiner observed other smaller masses on his body, especially on his low back.  Physical examination of the face revealed a lobulated, non-tender mass with palpable erosion of the zygomatic bone and zygomatic arch.  The impression was congenital Von Recklinghausen neurofibromatosis with a familial history and neurofibroma of the left zygoma and left lower eye lid.  Surgical excision was recommended.  A tumor of the malar eminence was partially excised in March 1970.  The tumor had eroded the left zygomatic arch and the left lateral wall of the orbit.  The Veteran subsequently underwent in-service surgeries for revision of the scar and a hip graft to replace the defect noted in the face.  

On VA examination in April 1971, the Veteran reported that he had a history of small tumors generalized over the entire body ever since he could remember.  A fairly large tumor was removed in March 1969.  Ever since the operation, there had been intermittent pain in the area.  Physical examination was conducted.  The diagnosis was generalized neuro-fibromatosis or "Von Recklingerhauser's disease."

In September 2009, the Veteran argued that an "experimental procedure" was performed on him during active duty to treat the neurofibromatosis which resulted in the left side of his face being more disfigured than the right side.  He also reported he experienced pain for 39 years.  

The Veteran testified before the undersigned in February 2013 that he had problems due to surgery which was performed during active duty.  He reported he had a bone graft which floated up and down causing discomfort.  He alleged that he was affected more after the surgery than prior to it and that he had headaches due to the surgical procedure.  

A VA examination was conducted in May 2013.  The examiner diagnosed neurofibromatosis (Von Recklinghausen's Disease).  The examiner noted the Veteran reported in service that he had had swelling of the side of his face for as long as he could remember and that his mother had Recklinghausen's disease with multiple nodules.  He was diagnosed with neurofibroma and underwent excision of the mass from his face and reconstruction.  The examiner noted the Veteran had been claiming that he had had left face pain/headaches for many years.  Physical examination revealed multiple neurofibroma nodules all over the body, including under the left eye lid.  There was no tenderness upon palpation of the left zygomatic arch or the facial bone.  There was no appreciable depression of the left side of the face where the bone graft is.  

The examiner summarized the pertinent medical evidence of record.  The examiner opined that the disease clearly and unmistakably existed prior to the Veteran's military service and that the disease clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active duty service.  The rationale provided was that Von Recklinghausen's disease is an autosomal dominant inherited condition.  The examiner noted the Veteran's report that he had had swelling on the left side of his eye for as long as he could remember which was consistent with what was noted on X-rays - erosion of the left zygomatic arch.  This erosion could only have occurred because of a very long and untreated history of neurofibroma mass at that area.  The doctors were able to remove the tumor in 1970 and they went back in to repair the bony erosion/defect several months later.  Left untreated, the neurofibroma would have likely continued to enlarge and cause significantly more damage to the surrounding structures of the eyeball and oral cavity.  The condition, therefore, actually improved significantly in active duty, not increased.  There was no evidence of nerve damage of the left face in active duty, before or after surgery, and nerve damage was non-detectable on clinical examination.  Unfortunately, the condition is genetic and incurable, and continues to evolve over time.  Symptoms depend on where the neurofibromas are located.  Imaging performed in 2008 showed post-operative changes in the musculature of the area and a regrowth of neurofibroma tissue in the area, which is part of the Veteran's congenital condition and had nothing to do with the surgery which was performed in 1970.  The pain the Veteran was claiming was likely from headaches which a neurologist diagnosed in 2008 as migraine headaches and which were unrelated to neurofibromatosis.  

Analysis

The Board finds that service connection is not warranted for post-operative residuals of Von Recklinghausen's neurofibromatosis.  The Board finds that the evidence demonstrates that the skin disease clearly and unmistakably existed prior to active duty.  The Veteran's own statements as to the presence of left sided symptomology for many years prior supports this determination.  Significantly, this self-reported history was noted by the examiner who conducted the 2013 VA examination and the examiner noted the extent of damage exhibited in imaging studies and opined that the extensive damage could only have occurred over a long period of time.  There is no evidence of record which indicates that the skin disease did not exist prior to active duty other than the report of the entrance examination which did not reference any pertinent symptomology.  The Board finds the probative value of the Veteran's self-reported history, when coupled with the in-service X-ray reports and the VA examiner's analysis of this evidence as to the extent of damage present completely outweighs the probative value of the June 1967 entrance examination with regard to whether the Veteran had a pre-existing skin disorder.  

With respect to the aggravation issue, the record reflects that the Veteran reported that he had experienced very intermittent pain in the area of the lower left eyelid, and side of the head, for several years prior to his in-service surgery.  In-service surgeries were conducted without further complaints.  Within one year of discharge, the Veteran informed a VA examiner that he had intermittent pain in the area of the surgical incision.  It is not apparent if the pain the Veteran referenced during active duty and after was the same but it is in a similar location.  Significantly, there is no indication that the pain had increased during active duty or thereafter.  Furthermore, the examiner who conducted the 2013 VA examination specifically opined that there was no increase in severity of the Von Recklinghausen's neurofibromatosis during service.  Rather, he found that the surgical procedure performed during active duty actually improved the pre-existing congenital disorder.  

To the extent that it could be argued that the Veteran began to experience headaches after his surgery, the Board notes that health care professionals have attributed the Veteran's reports of pain to migraine headaches which are unrelated to the disability at issue in this case according to the 2013 VA examiner.  

In sum, the VA medical opinions that the disorder clearly and unmistakably existed prior to service and did not permanently increase in severity as a result of service are persuasive because they are based on a review of the pertinent history and are properly supported.  There is no contrary medical opinion of record.  The evidence supporting a finding that the disorder increased in severity as a result of the Veteran's active service is limited to the Veteran's own statements.  While the Veteran might sincerely believe that he experienced increased pain as a result of the in-service surgeries, as a lay person, he does not possess the expertise required to attribute his pain to a particular disorder or to otherwise opine that the disorder permanently increased in severity as a result of active duty.

Accordingly, the Board must conclude that the presumption of soundness has been rebutted and that the Veteran is not entitled to service connection for the postoperative residuals Von Recklinghausen's neurofibromatosis.  


ORDER

Entitlement to service connection for the postoperative residuals of Von Recklinghausen's neurofibromatosis is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


